Citation Nr: 1114887	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  11-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he was exposed to acoustic trauma during his military service, to include 90mm weapons and artillery, as a result of his service in an anti-aircraft artillery battalion.  Additionally, the Board notes that, during the pendency of the appeal, service connection for bilateral hearing loss based on such in-service acoustic trauma was granted in a February 2011 rating decision.  In this regard, medical literature indicates that tinnitus may be associated with noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems; Section 7, Ch. 85, Inner Ear.  The United States Court of Appeals for Veterans Claims has held that, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Therefore, the Veteran claims that service connection is warranted for tinnitus, to include as secondary to service-connected bilateral hearing loss.

With the exception of his May 1955 separation examination, which is of record, the Veteran's service treatment records are believed to have been destroyed in a fire in July 1973 at the National Personnel Records Center facility.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the Board has a heightened duty in a case where the service medical records are presumed destroyed).

The Board initially finds that a remand is necessary in order to obtain outstanding records from the Social Security Administration (SSA).  In this regard, documentation in the claims file reflects that the Veteran was awarded SSA disability benefits in August 1977.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

In order to determine the etiology of the Veteran's tinnitus, he was afforded a VA examination in October 2009.  At such time, the Veteran reported that he had bilateral intermittent tinnitus for approximately a year, maybe longer.  The examiner opined that the Veteran's tinnitus was less likely as not due to military noise exposure.  She indicated that her opinion was based on the fact that the Veteran reported a recent onset of tinnitus (about one year previously), more than 40 years after separation.  Additionally, the examiner stated that the Veteran's description of tinnitus is not typical of tinnitus due to noise exposure in that it was brief and intermittent.  The Veteran was afforded a second VA examination in December 2010; however, the examiner indicated that there was no claim for tinnitus and there was no current complaint of tinnitus.  In this regard, it is unclear whether the Veteran, in fact, denied having tinnitus or whether the examiner assumed that there were no complaints of tinnitus since she seemed to be under the impression that there was no claim for tinnitus pending.

Subsequently, in the Veteran's February 2011 substantive appeal, he essentially argued that the examiner had misunderstood his statement in that he reported that his tinnitus had become increasingly worse in the past few years, but he has had ringing in his ears since service.  Therefore, in light of the Veteran's argument that he has had tinnitus since service and the implicitly raised issue of service connection as secondary to bilateral hearing loss, the Board finds that the Veteran should be afforded another VA examination so as to determine the current nature and etiology of his tinnitus.

The Board also notes that the Veteran has not been provided with proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding the secondary aspect of his claim.  Therefore, such should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for tinnitus as secondary to his service-connected bilateral hearing loss.  

2.  Any determination pertinent to the Veteran's claim for SSA disability benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his tinnitus.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is causally related to his in-service noise exposure.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is caused or aggravated by his service-connected bilateral hearing loss. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his tinnitus as well as the continuity of symptomatology, to include as noted on his February 2011 substantive appeal.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

